Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-25-2009

In Re: I Re: Kevin Woodruff
Precedential or Non-Precedential: Non-Precedential

Docket No. 09-1064




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"In Re: I Re: Kevin Woodruff " (2009). 2009 Decisions. Paper 1691.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1691


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-39 (January 30, 2009)                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-1064
                                      ___________

                         IN RE: KEVIN PAUL WOODRUFF,
                                                Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                       (Related to D.C. Civil No. 3:06-cv-02310)

                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 January 30, 2009
          Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges
                        (Opinion filed March 25, 2009)

                                    ______________

                                       OPINION
                                    ______________

PER CURIAM.

             In December 2006, Petitioner Kevin Woodruff, a federal prisoner who, at

the time, was incarcerated at USP-Lewisburg in Pennsylvania,1 petitioned the District

Court for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. In January 2009,


             1
                Woodruff has since been relocated on multiple occasions, and currently is
incarcerated at USP-Big Sandy in Kentucky.

                                            1
Woodruff petitioned this Court for a writ of mandamus, requesting an order compelling

either the Respondent to answer Woodruff’s June 2008 motion to supplement his habeas

petition or the District Court to act upon his habeas petition.2 On March 12, 2009, the

District Court denied Woodruff’s habeas petition. Given that Woodruff has now received

one of the alternative forms of relief he seeks in his mandamus petition – a ruling on his

habeas petition – we will deny his mandamus petition as moot.




              2
                Woodruff’s petition also seeks either a declaratory judgment or
preliminary injunction prohibiting the enforcement of 18 U.S.C. § 4081, which he claims
was enacted by less than a quorum of Congress and is therefore unconstitutional.
Woodruff has not established that this claim warrants mandamus relief. See Hahnemann
Univ. Hosp. v. Edgar, 74 F.3d 456, 461 (3d Cir. 1996) (“The writ of mandamus is a
drastic remedy that a court should grant only in extraordinary circumstances in response
to an act amounting to a judicial usurpation of power.” (citations and internal quotation
marks omitted)).


                                             2